Exhibit 10.12

ASSIGNMENT AND ASSUMPTION AGREEMENT

THIS ASSIGNMENT AND ASSUMPTION AGREEMENT (this “Agreement”) is entered into as
of September [—], 2012, by and among Pentair, Inc., a Minnesota corporation
(“Assignor”), Pentair Ltd., a corporation limited by shares (Aktiengesellschaft)
organized under the laws of Switzerland (“Assignee”) and [EXECUTIVE]
(“Executive”).

WHEREAS, Assignor and Assignee are parties to the merger agreement, dated as of
March 27, 2012 (the “Merger Agreement”), by and among Tyco International Ltd., a
corporation limited by shares (Aktiengesellschaft) organized under the laws of
Switzerland (“Tyco”), Assignee, Panthro Acquisition Co., a Delaware corporation
and a direct wholly-owned subsidiary of Assignee (“AcquisitionCo”), Panthro
Merger Sub, Inc., a Minnesota corporation and a direct wholly-owned subsidiary
of AcquisitionCo (“Merger Sub”), and Assignor, pursuant to which Merger Sub was
merged with and into Assignor (the “Merger”) and, as a result of which, Assignor
became an indirect wholly-owned subsidiary of Assignee;

WHEREAS, following the consummation of the Merger, Assignor no longer is a
publicly-traded company and Assignee succeeded to Assignor’s filer status for
purposes of the Securities Exchange Act of 1934, as amended;

WHEREAS, the board of directors of Assignor prior to the Merger, together with
one director selected by Tyco and reasonably acceptable to Assignor, constitute
the board of directors of Assignee;

WHEREAS, Assignor and Executive are parties to that certain Key Executive
Employment and Severance Agreement dated [—] (as amended or otherwise modified
from time to time, including by the Waiver described below, the “KEESA”);

WHEREAS, Assignor and Executive are parties to that certain letter agreement,
dated as of March 27, 2012, by and between Assignor and Executive (the
“Waiver”), in which Executive agreed to waive certain rights in respect of the
Merger under the KEESA and Assignor’s 2008 Omnibus Stock Incentive Plan, as
amended and restated; and

WHEREAS, Assignor desires to assign all of Assignor’s rights, title and
interests in, to and under the KEESA to Assignee, and Assignee desires to accept
such assignment and to assume all of Assignor’s obligations under the KEESA
accruing from and after the Effective Time (as defined in the Merger Agreement).

NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties, intending to be
legally bound, agree as follows:

1. Assignment; Assumption. Assignor hereby assigns, transfers and conveys to
Assignee all of Assignor’s rights, title and interest in, to and under the
KEESA, as modified by the Waiver solely with respect to the Merger (the
“Assigned Interest”), for the full benefit of Assignee from and after the
Effective Time. Assignee hereby accepts the assignment from



--------------------------------------------------------------------------------

Assignor of the Assigned Interest and hereby agrees to assume and perform all of
Assignor’s obligations and responsibilities under the KEESA accruing from and
after the Effective Time. Subject to Section 2, Assignee shall be substituted
for Assignor under all provisions of the KEESA with effect from and after the
Effective Time. Each director of Assignee on the date of this Agreement shall be
deemed a “Continuing Director” under the KEESA.

2. Compensation. The parties agree that Assignee shall, or shall cause the
subsidiary of Assignee (if any) that is responsible for the employment and
compensation of Executive at the time of the termination of Executive’s
employment, to pay or provide any compensation or benefits required under the
KEESA.

3. Executive Consent. Executive hereby agrees that, in accordance with
Section 19 of the KEESA and notwithstanding anything to the contrary contained
in the KEESA, Executive hereby consents to the provisions of this Agreement.

4. Waiver. The parties acknowledge that the Waiver only applies in respect of
the Change of Control (as defined in the KEESA) constituted by the Merger, and
will not apply to any Change of Control of Assignee subsequent to the Merger.
For this purpose, the grant of the Founders RSUs and Additional RSUs (as such
terms are defined in the Waiver) shall be deemed to be made immediately after
the consummation of the Merger.

5. Further Acts. The parties hereto agree to do, execute and deliver, or cause
to be done, executed and delivered, all of such further acts, documents and
instruments as necessary to carry out the intent of this Agreement.

6. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Minnesota, without giving effect to any
choice or conflict of law provision or rule (whether of the State of Minnesota
or any other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of Minnesota.

7. Modifications; Waivers. This Agreement shall not be modified, waived or
terminated except pursuant to an agreement in writing signed by the party
against whom such modification, waiver or termination is to be enforced.

8. Binding Effect. This Agreement shall be binding upon and inure to the benefit
of the parties hereto and their respective successors and assigns.

9. Severability. If any provision of this Agreement or the application of any
such provision to any person or circumstance shall be held invalid, illegal or
unenforceable in any respect by a court of competent jurisdiction, such
invalidity, illegality or unenforceability shall not affect any other provision
hereof. To the extent permitted by law, the parties hereto hereby waive any
provision of law that renders any provision of this Agreement invalid or
unenforceable in any respect.

 

2



--------------------------------------------------------------------------------

10. Counterparts. This Agreement may be executed in counterparts (and by
different parties on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or PDF shall be as effective as delivery of a manually
executed counterpart of this Agreement.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the date first above
written.

 

PENTAIR, INC., Assignor By:  

 

Name:   Title:   PENTAIR LTD., Assignee By:  

 

Name:   Title:   By:  

 

Name:   Title:   [EXECUTIVE], Executive By:  

 

Name:   Title:  